                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DEBRA E. LONDON                                   :        CIVIL ACTION
                                                   :
    v.                                             :        No. 19-71
                                                   :
 UNITED STATES OF AMERICA                          :

                                              ORDER

         AND NOW, this 15th day of May, 2019, upon consideration of Defendant United States

of America’s Motion to Dismiss the Complaint, Plaintiff Debra E. London’s response thereto, the

Government’s reply, London’s sur-reply, and the parties’ presentations at the April 5, 2019, oral

argument on the Motion, and for the reasons set forth in the accompanying Memorandum, it is

ORDERED the Motion (Document 3) is GRANTED and the above-captioned case is DISMISSED

with prejudice for lack of subject matter jurisdiction.

         The Clerk of Court is DIRECTED to mark this case CLOSED.



                                                           BY THE COURT:



                                                           /s/ Juan R. Sánchez
                                                           Juan R. Sánchez, C.J.
